United States Court of Appeals
                          For the Eighth Circuit
                     ___________________________

                             No. 17-2938
                     ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                           Benjamin J. Henderson

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                  Appeal from United States District Court
              for the Western District of Arkansas - Texarkana
                              ____________

                           Submitted: May 7, 2018
                            Filed: May 20, 2018
                               [Unpublished]
                               ____________

Before WOLLMAN, BOWMAN, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.
       Benjamin J. Henderson appeals the sentence the district court1 imposed after
revoking his supervised release. Having jurisdiction under 28 U.S.C. § 1291, this
court affirms.

      His counsel has moved to withdraw, and has filed a brief discussing whether
delay in holding the revocation hearing violated Henderson’s due process rights,
whether there was sufficient proof of the violations alleged, and whether the
revocation sentence was procedurally and substantively reasonable.

       Upon review, this court rejects the contention that delay in holding the
revocation hearing violated Henderson’s due process rights. See Kartman v. Parratt,
535 F.2d 450, 455-56 (8th Cir. 1976) (rejecting due process claim based on delay in
holding parole revocation hearing where defendant did not allege prejudice). The
district court did not clearly err in determining that Henderson committed the
violations alleged. See 18 U.S.C. § 3583(e)(3) (court may revoke supervised release
if it finds by preponderance of evidence that defendant violated condition of
supervised release); United States v. Miller, 557 F.3d 910, 913-14 (8th Cir. 2009)
(standard of review). This court concludes that the revocation sentence was neither
procedurally nor substantively unreasonable. See Miller, 557 F.3d at 915-17
(discussing appellate review of sentencing decisions; listing sources of procedural
error); see also United States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009) (applying
presumption of substantive reasonableness to revocation sentence within Guidelines
range).

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                      ______________________________



      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.

                                          -2-